ORDER

PER CURIAM.
Appellant Eric Buckner (“Buckner”) appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Rule 24.035, Mo. R.Crim. P. (2011). Buckner claims the motion court clearly erred in denying his motion because he demonstrated that plea counsel was constitutionally ineffective. Buckner contends that plea counsel affirmatively misrepresented that Buckner’s sentence would be capped at five years pursuant to an agreement with the State, when in fact he was sentenced to a total term often years. Buckner asserts that this misrepresentation rendered his guilty plea unknowing and involuntary.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(5).